DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive. 
The Applicant alleges that
The Applicant submits that the applied references do not disclose or suggest a power storage configured to be charged with the electric power generated by the electric generator, wherein the power storage is disposed to one of the base member and the first operating member as recited in claims 1, 3, 11 & 23 of the present application.
The Examiner contends that
The above disclosure is an amendment to the claims. However, a new prior art namely Nago in view of exiting prior art of Swanson et al. and Kasai meets or exceeds all the features of the claimed invention. See new rejections.
The Applicant alleges that
the Applicant submits that Swanson et al. in view of Kasai and Weston et al. do not render obvious an operating device for a human powered vehicle, comprising, among other features, a power storage configured to be charged, wherein the power storage is mounted to at least one of the base member, the first operating member, and the second operating member, as recited in independent claim 12.
Examiner contends that
A new prior art namely Nago is now used in place of Weston et al. which discloses an operating device for a human powered vehicle [Fig 1, (A)], comprising, among other features, a power storage [Fig 2, (28)] {¶ (0045)} configured to be charged. Kasai discloses the power storage [Fig 7, (secondary battery)] {¶ (0061)} is mounted to at least one of the base member [Fig 5, (70)] {¶ (0058)}, the first operating member [Fig 3, (24)] {¶ (0046)}, and the second operating member [34] {¶ (0046)}.
The combined features of Swanson et al., Kasai and Nago disclose or exceed all features of the claimed invention. Hence the rejection. See new rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 & 12-26 rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. Pub No. US 2016/0264213, in view of Kasai Pub No. US 2016/0311499, and further in view of Nago Pub No. US 2019/0118901.
Regarding Independent Claim 1
Swanson et al. disclose an operating device [Fig 2, (50)] {¶ (0031)} for a human powered vehicle [Fig 1, (10)] {¶ (0028)}, comprising: 
a base member [58] {¶ (0032)} including a cylinder bore [82] {¶ (0033)}; 
rest position] and a first operated position [actuated position] {¶ (0002)};
a piston [Fig 7, (121)] {¶ (0035)} configured to be movably provided in the cylinder bore [82] {¶ (0035)} and to be pulled in response to a movement of the first operating member [Fig 2, (74)] from the first rest position [rest position] toward the first operated position [actuated position] {¶ (0002)}, wherein
the base member [58-part of Fig 1, (50)] is configured to be mounted to a handlebar [Fig 1, (46)] {¶ (0030)}.
Swanson et al. fail to disclose an electric generator configured to generate electric power in accordance with a physical change applied to the operating device, and
the electric generator is disposed to one of the base member and the first operating member.
However, Kasai discloses an electric generator [Fig 2, (50 & 60)] {¶ (0055)} configured to generate electric power in accordance with a physical change [via human] applied to the operating device [SW1-SW4] {¶ (0055)}, and
the electric generator [50 & 60] is disposed to one of the base member [Fig 5, (70)] {¶ (0058)} and the first operating member [Fig 3, (24)] {¶ (0046)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Swanson et al. and Kasai to have a control system to reduce the power consumption of an onboard power source.
Swanson et al. and Kasai fail to disclose a power storage configured to be charged with the electric power generated by the electric generator, and

However, Nago discloses a power storage [Fig 2, (28)] {¶ (0045)} configured to be charged with the electric power generated by the electric generator [26] {(0045)}, and
the power storage [28/BT] {¶ (0041)} is disposed to one of the base member Fig 1, [A1/A2] {¶ (0043)} and the first operating member [Fig 1, (14)] {¶ (0043-0045)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Nago into the combined teachings of Swanson et al. and Kasai to have a human powered vehicle with a charging battery storage.
Regarding Independent Claim 3
Swanson et al. disclose an operating device [Fig 2, (50)] {¶ (0031)} for a human powered vehicle [Fig 1, (10)] {¶ (0028)} comprising: 
a base member [58] {¶ (0032)} including a cylinder bore [82] {¶ (0033)}; 
a first operating member [74] {¶ (0032)} configured to be movably coupled to the base member [58] between a first rest position [rest position] and a first operated position [actuated position] {¶ (0002)};
a piston [Fig 7, (121)] {¶ (0035)} configured to be movably provided in the cylinder bore [82] {¶ (0035)} and to be pulled in response to a movement of the first operating member [Fig 2, (74)] from the first rest position [rest position] toward the first operated position [actuated position] {¶ (0002)}; 
a second operating member [286] {¶ (0045)} configured to be movably coupled to one of the base member [58] and the first operating member [74] {¶ (0031-0032)}, wherein
part of Fig 1, (50)] is configured to be mounted to a handlebar [Fig 1, (46)] {¶ (0030)}.
Swanson et al. fail to disclose an electric generator configured to generate electric power in accordance with a physical change applied to the operating device, and
the electric generator is disposed to one of the base member and the first operating member, and 
the power storage is configured to be provided on at least one of the base member, the first operating member, and the second operating member.
However, Kasai discloses an electric generator [Fig 2, (50 & 60)] {¶ (0055)} configured to generate electric power in accordance with a physical change [via human] applied to the operating device [14 or 16] {¶ (0056)}, and
the electric generator [50 or 60] is disposed to one of the base member [Fig 5, (70)] {¶ (0058)} and the first operating member [Fig 3, (24)] {¶ (0046)}, and 
the power storage [Fig 7, (secondary battery)] {¶ (0061)} is mounted to at least one of the base member [Fig 5, (70)] {¶ (0058)}, the first operating member [Fig 3, (24)] {¶ (0046)}, and the second operating member [34] {¶ (0046)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Swanson et al. and Kasai to have a control system to reduce the power consumption of an onboard power source.
Swanson et al. and Kasai fail to disclose a power storage configured to be charged with the electric power generated by the electric generator.
However, Nago discloses a power storage [Fig 2, (28)] {¶ (0045)} configured to be charged with the electric power generated by the electric generator [26] {¶ (0045)}
Nago into the combined teachings of Swanson et al. and Kasai to have a human powered vehicle with a charging battery storage.
Regarding Claim 4
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} according to claim 1 {¶ (0031-0035)}.
Swanson et al. fail to disclose an electrical switch; and 
a controller configured to generate an operation signal in response to an operation of the electrical switch, wherein the electric generator is configured to generate the electric power in response to the operation of the electrical switch.
However, Kasai discloses an electrical switch [Fig 2, (SW1 or SW2 or SW3 or SW4)] {¶ (0048-0049)}; and 
a controller [44 or 56] {¶ (0050, 0052)} configured to generate an operation signal {¶ (0049)} in response to an operation of the electrical switch [SW1 or SW2 or SW3 or SW4], 
wherein the electric generator [60 or 50] {¶ (0055)} is configured to generate the electric power in response to the operation of the electrical switch [SW1 or SW2 or SW3 or SW4] {¶ (0055)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Swanson et al. and Kasai to have a control system to reduce the power consumption of an onboard power source.
Regarding Claim 5
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} according to claim 4, further comprising a second operating member [286] {¶ (0045)} configured to be movably coupled to one of the base member [58] {¶ (0031)} and the first operating member [74] {¶ (0032, 0045)}.
Swanson et al. fail to disclose both of the electrical switch and the electric generator are provided on at least one of the first operating member and the second operating member.
However, Kasai discloses both of the electrical switch [Fig 2, (SW1 or SW2 or SW3 or SW4)] {¶ (0048-0049)} and the electric generator [60 or 50] {¶ (0055)} are provided on at least one the first operating member [Fig 3, (24)] {¶ (0046)} and the second operating member [34] {¶ (0046)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Swanson et al. and Kasai to have a control system to reduce the power consumption of an onboard power source.
Regarding Claim 6
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} according to claim 4 {¶ (0031-0035)}.
Swanson et al. fail to disclose a communicator configured to wirelessly transmit the operation signal generated by the controller.
However, Kasai discloses a communicator [Fig 7, (46 or 56 & 76 or 86)] {¶ (0071)} configured to wirelessly transmit the operation signal generated by the controller [44 or 54 & 74 or 84] {¶ (0072-0073)}.
Swanson et al. and Kasai to have a control system to reduce the power consumption of an onboard power source.
Regarding Claim 7
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} according to claim 6, further comprising a second operating member [286] configured to be movably coupled to one of the base member [58] {¶ (0031)} and the first operating member [74]{¶ (0032)}, wherein the communicator is configured to be provided on at least one of the base member [58], the first operating member [74], and the second operating member [74] {¶ (0031-0032)}.
Swanson et al. fail to disclose the communicator.
However, Kasai discloses a communicator [Fig 7, (46 or 56 & 76 or 86)] {¶ (0071)}. Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Swanson et al. and Kasai to have a control system to reduce the power consumption of an onboard power source.
Regarding Claim 8
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} according to claim 1 {¶ (0031-0032)}.
Swanson et al. fail to disclose the electric generator includes a piezoelectric element.
However, Kasai disclose the electric generator [Fig 2, (50, 60)] includes a piezoelectric element {¶ (0055)}.
Swanson et al. and Kasai to have a control system to reduce the power consumption of an onboard power source.
Regarding Claim 9
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} according to claim 1, wherein the base member [Fig 6, (58)] {¶ (0031-0033)} includes a hydraulic reservoir [86] {¶ (0033)} configured to be connected to the cylinder bore [82] {¶ (0033)}.
Regarding Claim 10
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} according to claim 1, wherein the base member [Fig 2, (58 within 50)] {¶ (0031)} includes a first end [of 50] configured to be mounted to a steering device [Fig 1, (42)] of the human powered vehicle [10] {¶ (0028)}, a second end [of 50] opposite to the first end [of 50], and 
a grip portion [of 42] configured to be arranged between the first end [of 50] and the second end [of 50] {¶ (0028-0031)}.
Regarding Independent Claim 12
Swanson et al. disclose an operating device [Fig 2, (50)] {¶ (0031)} for a human powered vehicle [10] {¶ (0028)}, comprising: 
a base member [58] {¶ (0032)} including a cylinder bore [82] {¶ (0033)}; 
a first operating member [74] {¶ (0032)} configured to be movably coupled to the base member [58] between a first rest position [rest position] and a first operated position [actuated position] {¶ (0002)}; 
a piston [Fig 7, (121)] {¶ (0035)} configured to be movably provided in the cylinder bore [82] {¶ (0035)} and to be pulled in response to a movement of the first operating member rest position] toward the first operated position [actuated position] {¶ (0002)}; and
the base member [58-part of Fig 1, (50)] is configured to be mounted to a handlebar [Fig 1, (46)] {¶ (0030)}.
Swanson et al. fail to disclose a power storage configured to be charged, and
a second operating member configured to be movably coupled to one of the base member and the first operating member, wherein
the power storage is configured to be provided on at least one of the base member and the first operating member, and the second operating member.
However, Kasai discloses a power storage [Fig 7, (secondary battery)] {¶ (0061)} configured to be charged, and
a second operating member [Fig 2, (34)] {¶ (0046)} configured to be movably coupled to one of the base member [Fig 5, (70)] {¶ (0058)} and the first operating member [Fig 3, (24)] {¶ (0046)}, wherein
the power storage [secondary battery] {¶ (0061)} is mounted to at least one of the base member [70] and the first operating member [24], and the second operating member [34] {¶ (0046)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Swanson et al. and Kasai to have a control system to reduce the power consumption of an onboard power source.
Swanson et al. and Kasai fail to disclose rechargeable battery for power storage. 
However, Nago disclose a rechargeable battery for power storage [Fig 2, (28)] {¶ (0045)}
Nago into the combined teachings of Swanson et al. and Kasai to have a human powered vehicle with a charging battery storage.
Regarding Claim 13
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} according to claim 11 {¶ (0031-0035)}.
Swanson et al. fail to disclose an electric generator configured to generate electric power in accordance with a physical change applied to the operating device, wherein the power storage is configured to be charged with the electric power generated by the electric generator.
However, Kasai discloses an electric generator [Fig 2, (50 or 60)] {¶ (0055)} configured to generate electric power in accordance with a physical change applied [shifting up or down] {¶ (0048)} to the operating device [SW1-SW4] {¶ (0055)}, wherein the power storage [Fig 7, (secondary battery)] {¶ (0061)} is configured to be charged with the electric power generated by the electric generator [50 or 60] {¶ (0055)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Swanson et al. and Kasai to have a control system to reduce the power consumption of an onboard power source.
Swanson et al. and Kasai fail to disclose rechargeable battery for power storage. 
However, Nago disclose a rechargeable battery for power storage [Fig 2, (28)] {¶ (0045)}
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Nago into the combined teachings of Swanson et al. and Kasai to have a human powered vehicle with a charging battery storage.
Regarding Claim 14
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} according to claim 13 {¶ (0031-0035)}.
Swanson et al. fail to disclose an electrical switch; and 
a controller configured to generate an operation signal in response to an operation of the electrical switch, wherein the electric generator is configured to generate the electric power in response to the operation of the electrical switch.
However, Kasai discloses an electrical switch [Fig 2, (SW1-SW4)] {¶ (0055)}; and 
a controller [44 or 54 & 74 or 84] {¶ (0072-0073)} configured to generate an operation signal in response to an operation of the electrical switch [SW1-SW4] {¶ (0055)}, 
wherein the electric generator [50 or 60] {¶ (0055)} is configured to generate the electric power in response to the operation of the electrical switch [SW1-SW4] {¶ (0055)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Swanson et al. and Kasai to have a control system to reduce the power consumption of an onboard power source.
Regarding Claim 15
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} according to claim 14, further comprising a second operating member [286] {¶ (0045)} configured to be movably coupled to one of the base member [58] {¶ (0031)} and the first operating member [74] {¶ (0032, 0045)}. 
Swanson et al. fail to disclose both of the electrical switch and the electric generator are provided on at least one of the base member, the first operating member, and the second operating member.
However, Kasai discloses both of the electrical switch [Fig 2, (SW1-SW4)] {¶ (0055)} and the electric generator [50 or 60] {¶ (0055)} are provided on at least one of the base member [Fig 5, (70)] {¶ (0058)}, the first operating member [Fig 3, (24)] {¶ (0046)}, and the second operating member [34] {¶ (0046)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Swanson et al. and Kasai to have a control system to reduce the power consumption of an onboard power source.
Regarding Claim 16
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} according to claim 14 {¶ (0031-0035)}.
Swanson et al. fail to disclose a communicator configured to wirelessly transmit the operation signal generated by the controller.
However, Kasai disclose a communicator [Fig 7, (46 or 56 & 76 or 86)] {¶ (0071)} configured to wirelessly transmit the operation signal generated by the controller [44 or 54 & 74 or 84 {¶ (0072)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Swanson et al. and Kasai to have a control system to reduce the power consumption of an onboard power source.
Regarding Claim 17
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} according to claim 16, further comprising a second operating member [286] configured to be movably coupled to one of the base member [58] {¶ (0031)} and the first operating member [74]{¶ (0032)}, wherein the communicator is configured to be provided on at least one of the base member [58], the first operating member [74], and the second operating member [74] {¶ (0031-0032)}.
Swanson et al. fail to disclose the communicator.
However, Kasai disclose a communicator [Fig 7, (46 or 56 & 76 or 86)] {¶ (0071)}. Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Swanson et al. and Kasai to have a control system to reduce the power consumption of an onboard power source.
Regarding Claim 18
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} according to claim 13 {¶ (0031-0032)}.
Swanson et al. fail to disclose the electric generator includes a piezoelectric element.
However, Kasai disclose the electric generator [Fig 2, (50, 60)] includes a piezoelectric element {¶ (0055)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Swanson et al. and Kasai to have a control system to reduce the power consumption of an onboard power source.
Regarding Claim 19
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} according to claim 11, wherein the base member [Fig 6, (58)] {¶ (0031-0033)} includes a hydraulic reservoir [86] {¶ (0033)} configured to be connected to the cylinder bore [82] {¶ (0033)}.
Regarding Claim 20
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} according to claim 11, wherein the base member [Fig 2, (58 within 50)] {¶ (0031)} includes a first end [of 50] configured to be mounted to a steering device [Fig 1, (42)] of the human powered vehicle [10] {¶ (0028)}, a second end [of 50] opposite to the first end [of 50], and 
a grip portion [of 42] configured to be arranged between the first end [of 50] and the second end [of 50] {¶ (0028-0031)}.
Regarding Claim 21
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} according to claim 1 {¶ (0031-0032)}.
Swanson et al. fail to disclose a power storage configured to be charged with the electric power generated by the electric generator, wherein the power storage is mounted to one of the base member and the first operating member.
However, Kasai disclose a power storage [Fig 7, (secondary battery)] {¶ (0061)} configured to be charged with the electric power generated by the electric generator [Fig 2, (50, 60)] {¶ (0055)}, wherein the power storage [secondary battery] is mounted to one of the base member [Fig 5, (70)] {¶ (0058)} and the first operating member [Fig 3, (24)] {¶ (0046)}.
Swanson et al. and Kasai to have a control system to reduce the power consumption of an onboard power source.
Swanson et al. and Kasai fail to disclose rechargeable battery for power storage. 
However, Nago disclose a rechargeable battery for power storage [Fig 2, (28)] {¶ (0045)}
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Nago into the combined teachings of Swanson et al. and Kasai to have a human powered vehicle with a charging battery storage.
Regarding Claim 22
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} according to claim 1, wherein the operating device [50] is a hand operating device {¶ (0028-0031)}.
Swanson et al. fail to disclose the electric generator is configured to generate electric power in accordance with the physical change applied to the hand operating device.
However, Kasai discloses an electric generator [Fig 2, (50, 60)] {¶ (0055)} is configured to generate electric power in accordance with the physical change [via human] applied to the hand operating device [14 or 16] {¶ (0056)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Swanson et al. and Kasai to have a control system to reduce the power consumption of an onboard power source.
Regarding Independent Claim 23
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} for a human powered vehicle [Fig 1, (10)] {¶ (0028)}, comprising: 

a first operating member [74] {¶ (0032)} configured to be movably coupled to the base member [58] between a first rest position [rest position] and a first operated position [actuated position] {¶ (0002)}; 
a piston [Fig 7, (121)] {¶ (0035)} configured to be movably provided in the cylinder bore [82] {¶ (0035)} and to be pulled in response to a movement of the first operating member [Fig 2, (74)] from the first rest position [rest position] toward the first operated position [actuated position]; 
wherein the base member [58-part of Fig 1, (50)] is configured to be mounted to a handlebar [Fig 1, (46)] {¶ (0030)}.
Swanson et al. fail to disclose an electric generator configured to generate electric power in accordance with a physical change applied to the operating device; and 
a second operating member configured to be movably coupled to one of the base member and the first operating member, and 
the electric generator is disposed to one of the first operating member and the second operating member.
However, Kasai discloses an electric generator [Fig 2, (50 & 60)] {¶ (0055)} configured to generate electric power in accordance with a physical change applied [via human] to the operating device [SW1-SW4] {¶ (0055)}; and 
a second operating member [34] {¶ (0046)} configured to be movably coupled to one of the base member [Fig 5, (70)] {¶ (0058)} and the first operating member [Fig 3, (24)] {¶ (0046)}, and 

Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Swanson et al. and Kasai to have a control system to reduce the power consumption of an onboard power source.
Swanson et al. and Kasai fail to disclose a power storage configured to be charged with the electric power generated by the electric generator, and
the power storage is disposed to one of the base member and the first operating member.
However, Nago discloses a power storage [Fig 2, (28)] {¶ (0045)} configured to be charged with the electric power generated by the electric generator [26] {¶ (0045)}, and
the power storage [28/BT] {¶ (0041)} is disposed to one of the base member Fig 1, [A1/A2] {¶ (0043)} and the first operating member [Fig 1, (14)] {¶ (0043-0045)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Nago into the combined teachings of Swanson et al. and Kasai to have a human powered vehicle with a charging battery storage.
Regarding Claim 24
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} according to claim 1 {¶ (0030)}.
Swanson et al. and Kasai fail to disclose the power storage is a rechargeable battery.
However, Nago discloses a power storage [Fig 2, (28)] {¶ (0045)} is a rechargeable battery {¶ (0045)}.
Nago into the combined teachings of Swanson et al. and Kasai to have a human powered vehicle with a charging battery storage.
Regarding Claim 25
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} according to claim 1 {¶ (0030)}.
Swanson et al. and Kasai fail to disclose both of the electrical switch and the electric generator are provided on the first operating member.
However, Nago discloses both of the electrical switch [Fig 1, (22)] {¶ (0043)} and the electric generator [26] {¶ (0045)} are provided on the first operating member [Fig 1, (A7)] {¶ (0046)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Nago into the combined teachings of Swanson et al. and Kasai to have a human powered vehicle with a charging battery storage.
Regarding Claim 26
Swanson et al. disclose the operating device [Fig 2, (50)] {¶ (0031)} according to claim 1 {¶ (0030)}.
Swanson et al. and Kasai fail to disclose the electric generator is provided on the first operating member.
However, Nago discloses an electric generator [Fig 2, (26)] {¶ (0045)} is provided on the first operating member [Fig 1, (A7)] {¶ (0046)}.
Nago into the combined teachings of Swanson et al. and Kasai to have a human powered vehicle with a charging battery storage.
Claim 11 stands rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. Pub No. US 2016/0264213 in view of Kasai Pub No. US 2016/0311499.
Regarding Independent Claim 11
Swanson et al. disclose an operating device [Fig 2, (50)] {¶ (0031)} for a human powered vehicle [10] {¶ (0028)}, comprising: 
a base member [58] {¶ (0032)} including a cylinder bore [82] {¶ (0033)}; 
a first operating member [74] {¶ (0032)} configured to be movably coupled to the base member [58] between a first rest position [rest position] and a first operated position [actuated position] {¶ (0002)}; 
a piston [Fig 7, (121)] {¶ (0035)} configured to be movably provided in the cylinder bore [82] {¶ (0035)} and to be pulled in response to a movement of the first operating member [Fig 2, (74)] from the first rest position [rest position] toward the first operated position [actuated position] {¶ (0002)}; and
the base member [58-part of Fig 1, (50)] is configured to be mounted to a handlebar [Fig 1, (46)] {¶ (0030)}.
Swanson et al. fail to disclose a power storage configured to be charged, and
the power storage is mounted to one of the base member and the first operating member.
Kasai discloses a chargeable power storage [Fig 7, (secondary battery)] {¶ (0061)} the power storage is disposed to one of the base member [Fig 5, (70)] {¶ (0058)} and the first operating member [Fig 3, (24)] {¶ (0046)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Swanson et al. and Kasai to have a control system to reduce the power consumption of an onboard power source.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838